department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list t ep la t legend taxpayer a ira account b account c account d account e bank l bank m bank n amount dear - this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira account b which was maintained by bank l taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a was due to a mistake by bank m in failing to deposit amount into a rollover ira account in ira account b was invested in a certificate of deposit cd that amount was scheduled to mature on date on date taxpayer a withdrew amount from bank l that was in the form of a check payable to the taxpayer a ira on that same day taxpayer a represents that she took the check made out to her ira directly to bank m and instructed the clerk at bank m to deposit the check into an ira cd taxpayer a also represents that she signed the forms as instructed by the clerk at bank m instead of depositing amount into an ira cd bank m deposited amount into account c a non-ira cd account owned by taxpayer a’s revocable_trust maintained with bank m although taxpayer a was unable to provide actual documentation showing that she attempted to establish an ira account when amount was deposited into account c taxpayer a provided a copy of the check payable to her ira taxpayer a also submitted a copy of the cd receipt for account c which identifies her revocable_trust as the owner of account c on date taxpayer a established an ira rollover account with bank m using a distribution from another ira taxpayer a submitted a copy of the ira application she filed with bank m and a copy of the receipt for the ira cd for the date transaction in bank m was acquired by bank n at which time account c became account d another non-ira account maintained by bank n on date taxpayer a received a letter from bank n addressed to her revocable_trust with taxpayer a as trustee informing her that the cd in account d was scheduled to mature on date and that it could be renewed for another year with a new maturity_date of date the cd in account d was renewed for another year taxpayer a received a form 1099-int for and showing that interest on account c was taxable taxpayer a represents that she first became aware that amount was in a non-ira account when she received a notice from the service on date that she owed additional taxes for due to the distribution of amount bank n provided a letter to taxpayer a dated date stating that its records indicated that the check that was used to make the deposit of amount into account c with bank m was payable to taxpayer a only even though the check for the distribution was payable to the taxpayer a ira based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira account b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error committed by bank m indicated on the check presented to them by taxpayer a in failing to deposit amount into an ira as clearly therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact correspondence to se t ep ra t1 please address all sincerely yours fi carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
